NO. 12-13-00341-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

PABLO DIEGO ZUAZU,                                     §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Relator Pablo Diego Zuazu seeks a writ of habeas corpus pursuant to Texas Code of
Criminal Procedure Article 11.072.
         Article 11.072 establishes the habeas procedures in a felony or misdemeanor case in
which the applicant seeks relief from a judgment of conviction ordering community supervision.
TEX. CODE CRIM. PROC. ANN. art. 11.072 § 1 (West Supp. 2013). One procedural requirement is
that the habeas application be filed with the clerk of the court in which community supervision
was imposed. Id. art. 11.072 § 2.
         Relator filed his Article 11.072 habeas application in this court.          However, our
jurisdiction under that article is appellate, not original. See id. arts. 4.03, 11.072, § 8 (West
Supp. 2012); see also TEX. GOV’T CODE ANN. § 22.221(d) (West 2004) (limits original habeas
jurisdiction of court of appeals to civil cases where restraint results from violation of prior court
order). Therefore, we lack jurisdiction to consider the merits of his claim. Accordingly, we
dismiss Relator’s application for writ of habeas corpus.
Opinion delivered November 26, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                              (DO NOT PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                       NOVEMBER 26, 2013


                                        NO. 12-13-00341-CR


                                     PABLO DIEGO ZUAZU,
                                            Relator
                                              v.
                                      HON. DAN MOORE,
                                          Respondent




                                     ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of habeas corpus
filed by PABLO DIEGO ZUAZU, who is the relator in Cause No. B-17,436, pending on the
docket of the 173rd Judicial District Court of Henderson County, Texas. Said petition for writ of
habeas corpus having been filed herein on November 14, 2013, and the same having been duly
considered, because it is the opinion of this Court that this Court is without jurisdiction to
consider the merits of his claim in the writ of habeas corpus, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of habeas corpus be, and the same is,
hereby DISMISSED.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.